Citation Nr: 1814847	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-24 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee 


THE ISSUES

1.  Entitlement to a clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 for wear or tear of the clothing of the Veteran due to knee braces prescribed for service-connected disabilities.

2.  Entitlement to a clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 for irreparable damage to the Veteran's outergarments due to prescribed topical medications for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2015 decision of the Department of Veterans Affairs (VA) Medical Center in Memphis, Tennessee.  In August 2015, the Veteran testified before the undersigned at a Board hearing via videoconference from the Nashville, Tennessee RO.  In August 2016, the Board remanded this case.  Subsequently, the Veteran was granted a clothing allowance for his back brace for 2014, 2015, and 2016.  

The issue of entitlement to a clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 for irreparable damage to the Veteran's outergarments caused by prescribed topical medications for service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's right and left knee disabilities do not result loss or loss of use of a hand or foot and the Under Secretary for Health or a designee did not certify that, because of the knee disabilities, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.



CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for wear or tear of the clothing of the Veteran due to knee braces have not been met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Clothing Allowance due to Knee Braces

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied: (1) a VA examination, or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350 (a)-(d), (f); or (2) the Under Secretary for Health or a designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the Veteran's outergarments.  38 U.S.C. § 1162; 38 C.F.R. § 3.810 (a).  In Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009), it was determined that the award of multiple clothing allowances to a Veteran was not prohibited.  A final rule amending 38 C.F.R. § 3.810 to implement Sursely subsequently was issued by VA.  See 76 Fed. Reg. 70883 (Nov. 16, 2011); see also 77 Fed. Reg. 74218 (June 11, 2012) (correcting amendment).  The regulation now provides for a clothing allowance for each prosthetic or orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment.  38 C.F.R. § 3.810 (a)(2).  It further provides for two clothing allowances if more than one prosthetic or orthopedic appliance or medication together tend to wear or tear a single type of article of clothing or irreparably damage a type of outer garment at an increased rate.  38 C.F.R. § 3.810 (a)(3).  The matter of topical medications is addressed in the remand portion of this decision.  

The Board notes that the Veteran has never argued, and there is no evidence to suggest, that his claim involves the loss or loss of use of a hand or foot.  Accordingly, the first part of 38 C.F.R. § 3.810 (a) is inapplicable.  Thus, a designee for the Under Secretary for Health must certify that the Veteran's orthopedic knee appliances are eligible for a clothing allowance. 

The Veteran contends that his knee braces result in damage to his clothing, apparently due to friction to his clothing as well as the metal in the braces which make them rigid, all causing damage to fabric.  He explained that the braces are made of metal and covered, but the metal still tears the fabric of his pants.  In pertinent part, the Veteran is currently service-connected for patellofemoral syndrome of both knees, each rated as 10 percent disabling.  

Initially, the record was reviewed by the Chief, Orthotics and Prosthetics Lab, who had an American Board Certification for Prosthetics and Orthotics (ABC) who determined that the Veteran's knee braces did not tend to cause wear or tear to clothing.  However, thereafter, the Board determined that there was insufficient medical evidence to determine whether the Veteran's knee braces cause the damage, as claimed.  The Chief of Prosthetics reviewed the Veteran's chart, but the Veteran was not physically evaluated.  

On remand, in August 2016, the Veteran was evaluated.  It was documented that with regard to the knees, the Veteran was wearing bilateral hinged knee braces and the left one had come through the fabric of the knee brace on both sides.  The Veteran stated that it had torn through his pants.  The examiner indicated that the fabric on the knee cover was frayed or torn on the left knee brace such that the metal hinges were poking through which is why the pants were torn.  Although the damage on the right was not indicated, it is reasonable to accept that similar damage could occur on both sides.  However, the type of knee brace prescribed was not the style of brace to cause wear and tear to the outer clothing; rather, although there was wearing and tearing of the Veteran's garment, it was due to misuse of damaged braces.  Essentially, the knee brace was worn out and the metal hinge was protruding through the protective fabric of the knee brace causing damage to the Veteran's pants.  

Thus, because the Veteran does not loss or loss of use of a hand or foot and/or the Under Secretary for Health or a designee has certified that because of a service-connected disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing, none of the criteria for establishing entitlement to this benefit are met.  See 38 C.F.R. § 3.810.  Accordingly, the appeal must be denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).



ORDER

Entitlement to a clothing allowance pursuant to 38 U.S.C. § 1162 and 38 C.F.R. § 3.810 for wear or tear of the clothing of the Veteran due to knee braces is denied.


REMAND

The Board previously determined that further medical evaluation was needed.  The Board also noted that the examining physician was to reevaluate the Veteran to determine whether the prosthetic, orthopedic appliance or skin medication was still medically necessary for the service-connected disability.  See VHA Handbook 1173.15 paragraph 6.b.  The Board determined that there was insufficient medical evidence to determine whether the Veteran's knee braces and topical medications cause the damage to clothing, as the Veteran claimed.  The Board noted that the Chief of Prosthetics reviewed the Veteran's chart, but the Veteran was not physically evaluated.  On remand, in August 2016, the Veteran was evaluated.  The referred to "discoloration," which appeared to apply to the topical medications claim, but there is no specific evaluation on the topical medication.  The Board notes that the VA remand instructions were not fully completed.  As such, further action is warranted.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action: 

1.  Schedule the Veteran for an appropriate examination by a designated clinician to address whether the Veteran's topical medications cause irreparable damage to outergarments.  If there is irreparable damage due to topical medication, for service-connected disabilities, the examiner should certify any such damage to the Veteran's clothing was caused by his topical medications for service-connected disabilities.

The report of examination should include a complete rationale for all opinions expressed. 

2.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied as to each clothing allowance issue, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


